United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 04-30055
                         Conference Calendar



MACK HENRY RICHARDSON,

                                     Plaintiff-Appellant,

versus

FEDERAL BUREAU OF INVESTIGATION,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-743
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mack Henry Richardson appeals from the district court’s

dismissal, on grounds of res judicata, of his action against the

Federal Bureau of Investigation (FBI).   Richardson argues that

his 1973 conviction does not prohibit him from owning a firearm

and that he has a cause of action against the FBI under 5 U.S.C.

§ 552a(g)(1).    Richardson also argues that the district court

should have admitted his “penitentiary packet” into evidence.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30055
                                 -2-

     Richardson’s brief contains no argument that the district

court erred in dismissing his action as barred by the doctrine of

res judicata.   “Failure to provide any legal or factual analysis

of an issue results in waiver.”    American States Ins. Co. v.

Bailey, 133 F.3d 363, 372 (5th Cir. 1998).    Although this court

liberally construes briefs of pro se litigants under Haines v.

Kerner, 404 U.S. 519, 520-21 (1972), pro se parties must still

brief their issues.   See Grant v. Cuellar, 59 F.3d 523, 524

(5th Cir. 1995).

     Because Richardson has failed to argue the only issue

arguably on appeal, the appeal is frivolous and must be DISMISSED

as such.   See 5TH CIR. R. 42.2.   Richardson is WARNED that the

filing of future frivolous appeals may result in sanctions.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.